Exhibit 10.1

 

WAIVER AND SECOND AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

WAIVER AND SECOND AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT
(this “Second Amendment”), dated as of September 5, 2019, by and among
DESTINATION XL GROUP, INC., a Delaware corporation, for itself and as Lead
Borrower (in such capacity, the “Lead Borrower”) for the other Borrowers
(individually, a “Borrower” and, collectively, the “Borrowers”), the Borrowers,
the Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent (in such capacities, the “Agent”).

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent, among others,
have entered into a certain Seventh Amended and Restated Credit Agreement, dated
as of May 24, 2018, as amended by a certain First Amendment to Seventh Amended
and Restated Credit Agreement, dated as of June 3, 2019 (as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Loan Parties have notified the Agent of the occurrence of an Event
of Default under Section 8.01(b) of the Credit Agreement arising from the Loan
Parties’ Disposition of the Himalaya Outfitters Trademark (Registration No.
1975575) and the Himalaya Trademark (Registration No. 1974456) in violation of
Section 7.05 of the Credit Agreement  (the “Specified Event of Default”)

 

WHEREAS, the Loan Parties have requested that the Agent and the Lenders agree to
waive the Specified Event of Default and to modify certain provisions of the
Credit Agreement; and

 

WHEREAS, the Agent and the undersigned Lenders have agreed to waive the
Specified Event of Default and modify such provisions of the Credit Agreement,
in each case upon the terms and subject to the conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.

Incorporation of Terms and Conditions of Credit Agreement.   Except as amended
hereby, all of the terms and conditions of the Credit Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference.  Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as applicable.

2.

Representations and Warranties.  Each Loan Party hereby represents and warrants
that, as of the Second Amendment Effective Date, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document and
(ii) all representations and warranties contained in the Credit Agreement or in
any other Loan Document are true and correct in all material respects, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of

 

 

--------------------------------------------------------------------------------

such earlier date, (ii) in the case of any representation and warranty qualified
by materiality, they are true and correct in all respects.

3.

Ratification of Loan Documents, Guaranties and Security Interests.  The Credit
Agreement, as hereby amended, and all other Loan Documents, are hereby ratified,
confirmed and re-affirmed in all material respects and shall continue in full
force and effect.  Each Guarantor hereby acknowledges, confirms and agrees that
its Guaranteed Obligations as a Guarantor under, and as defined in, the Facility
Guaranty include, without limitation, all Obligations of the Loan Parties at any
time and from time to time outstanding under the Credit Agreement and the other
Loan Documents, each as amended hereby.  The Loan Parties hereby acknowledge,
confirm and agree that the Loan Documents and any and all Collateral pledged to
the Agent, for the benefit of the Secured Parties (as defined in the Security
Agreement), pursuant to the Loan Documents as amended hereby shall continue to
secure all applicable Obligations of the Loan Parties at any time and from time
to time outstanding under the Credit Agreement (as amended hereby) and the other
Loan Documents.  

4.

Amendments to Credit Agreement.  Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 5 hereof:

 

a.

Article 1 of the Credit Agreement is hereby amended as follows:

 

i.

The pricing grid contained in subsection (b) of the definition of “Applicable
Margin” is hereby deleted in its entirety and the following is substituted in
its stead:

 

 

Level

Average Revolving Availability

Applicable Margin for Revolving Loans that are LIBOR Rate Loans

Applicable Margin for Revolving Loans that are Base Rate Loans

Applicable Margin for FILO Loans that are LIBOR
Rate Loans from the Second Amendment Effective Date through May 24, 2021

Applicable Margin for FILO Loans that are Base Rate Loans from the Second
Amendment Effective Date through May 24, 2021

Applicable Margin for FILO Loans that are LIBOR
Rate Loans after May 24, 2021 through the Maturity Date

Applicable Margin for FILO Loans that are Base Rate Loans after May 24, 2021
through the Maturity Date

I

Greater than 35% of the Borrowing Base

1.25%

0.25%

3.25%

2.25%

2.75%

1.75%

 



-2-

 

--------------------------------------------------------------------------------

II

Less than or equal to 35% of the Borrowing Base

1.50%

0.50%

3.50%

2.50%

3.00%

2.00%

 

ii.

The definition of “Covenant Compliance Event” is hereby deleted in its entirety
and the following is substituted in its stead:

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing, or (b) Availability at any time (i) for the period
commencing on the Second Amendment Effective Date and ending on May 24, 2021 is
less than the greater of (x) twelve and one-half of one percent (12.5%) of the
Revolving Loan Cap (calculated without giving effect to the FILO Push Down
Reserve) and (y) $7,500,000 and (ii) for any other period, is less than the
greater of (x) ten percent (10%) of the Revolving Loan Cap (calculated without
giving effect to the FILO Push Down Reserve) and (y) $7,500,000. For purposes
hereof, the occurrence of a Covenant Compliance Event shall be deemed continuing
(a) so long as such Event of Default has not been waived or is no longer
continuing, and/or (b) if the Covenant Compliance Event arises as a result of
the Borrowers’ failure to achieve Availability as required hereunder, until
Availability has exceeded (i) for the period commencing on the Second Amendment
Effective Date and ending on May 24, 2021 the greater of (x) twelve and one-half
of one percent (12.5%) of the Revolving Loan Cap (calculated without giving
effect to the FILO Push Down Reserve) and (y) $7,500,000 and (ii) for any other
period, the greater of (x) ten percent (10%) of the Revolving Loan Cap
(calculated without giving effect to the FILO Push Down Reserve) and (y)
$7,500,000, in each case for thirty (30) consecutive days, in which case a
Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of a Covenant Compliance Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Compliance Event in the event that the conditions set forth
in this definition again arise.

 

iii.

The definition of “FILO Advance Rate” is hereby deleted in its entirety and the
following is substituted in its stead:

“FILO Advance Rate” shall mean the percentages set forth below:






-3-

 

--------------------------------------------------------------------------------

Period

FILO Advance Rate

From the Second Amendment Effective Date through May 24, 2020

10%

From May 25, 2020 until May 24, 2021

7.5%

From May 25, 2021 until the Maturity Date

5%

 

 

iv.

The definition of “FILO IP Advance Rate” is hereby deleted in its entirety and
the following is substituted in its stead:

“FILO IP Advance Rate” shall mean the percentages set forth below:

Period

FILO IP Advance Rate

From the Second Amendment Effective Date through May 24, 2020

50%

From May 25, 2020 through May 24, 2021

45%

From May 25, 2021 through May 24, 2022

40%

From May 25, 2022 through the Maturity Date

35%

 

 

v.

The definition of “Immaterial Subsidiary” is hereby deleted in its entirety and
the following is substituted in its stead:

“Immaterial Subsidiary” means (a) Canton PL Liquidating Corp., a Nevada
corporation, and (b) Casual Male RBT (U.K.) LLC, a Delaware limited liability
company, in each case so long as such Person (a) does not have assets in an
amount greater than or equal to 3.0% of the consolidated assets of the Lead
Borrower and its Subsidiaries as of the last day of the most recently completed
Fiscal Quarter, as determined in accordance with GAAP for such period, and (b)
does not hold legal or beneficial title to any assets of the type included in
the Borrowing Base or the FILO Borrowing Base.

 

 

vi.

 By adding the following new definition in appropriate alphabetical order:
““Second Amendment Effective Date”: means September 5, 2019.”

 

b.

Section 7.15 of the Credit Agreement is hereby amended to delete the text
“during the Fiscal Years set forth below” contained therein.  

-4-

 

--------------------------------------------------------------------------------

 

c.

Exhibit F of the Credit Agreement is hereby amended and restated in its entirety
as of the Second Amendment Effective Date as set forth in Annex A hereto.

5.

Conditions to Effectiveness.  This Second Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent (such date being the “Second Amendment Effective
Date”):

 

a.

This Second Amendment shall have been duly executed and delivered by the Loan
Parties and the Required Supermajority Lenders.  The Agent shall have received a
fully executed original hereof.

 

b.

All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Second Amendment shall have
been duly and effectively taken.

 

c.

After giving effect to this Second Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

d.

The Agent shall have received an updated Borrowing Base Certificate.

 

e.

The Agent shall have conducted a trade name appraisal the results of shall be
reasonably satisfactory to the Agent.

 

f.

To the extent that any Loan Party has (i) obtained any additional Intellectual
Property Collateral (as defined in the Security Agreement) or (ii) become
entitled to the benefit of any additional Intellectual Property Collateral (as
defined in the Security Agreement), in each case since the date of the last
Information Certificate delivered by the Loan Parties to the Agent (the “Recent
Information Certificate”), the Loan Parties shall deliver to the Agent an
updated Exhibit G to the Recent Information Certificate (attached hereto as
Annex B) setting forth a list of all copyrights, patents, trademarks and other
intellectual property (including applications for any of the foregoing) owned or
licensed by any Loan Party, and such updated Exhibit G shall be deemed to
replace Exhibit G to the Recent Information Certificate in its entirety.

 

g.

The Lead Borrower shall, and shall cause each other Loan Party (as applicable),
to execute and deliver to the Agent all such other documents, agreements and
instruments necessary or proper to perfect, protect or preserve any Liens
created




-5-

 

--------------------------------------------------------------------------------

pursuant to any of the Security Instruments or any other Loan Documents, or the
priority thereof, or to make any recordings or file any notices and financing
statements in connection therewith.

6.

Release of Casual Male RBT (U.K.) LLC.

 

a.

In connection with the designation of Casual Male RBT (U.K.) LLC (“CMR”) as an
Immaterial Subsidiary, as of the date hereof, the Borrowers and the Guarantors
have requested that the Agent release (i) CMR from its obligations under the
Loan Documents, and (ii) the Lien of the Agent on the Collateral owned by
CMR.  Accordingly, the Agent hereby releases as of the date hereof (i) CMR from
its obligations under the Loan Documents (except to the extent such obligations
survive such release by their terms), and (ii) all Liens on the Collateral owned
by CMR.  

 

b.

Nothing herein shall be deemed a release by the Agent of (i) any Loan Party
(other than CMR) from any of its obligations under the Loan Documents, or (ii)
any Liens securing the Obligations (other than Liens on the Collateral owned by
CMR). Each of the Loan Parties acknowledges and agrees that the Loan Documents
and the Liens (other than Liens on the Collateral owned by CMR) granted
thereunder remain in full force and effect as of the date hereof.

 

c.

CMR hereby acknowledges and agrees that it has no offsets, defenses, claims, or
counterclaims against any Credit Party or any parents, affiliates, predecessors,
successors, or assigns thereof, or their respective officers, directors,
employees, attorneys, or representatives, with respect to the Obligations, and
that if CMR now has, or ever did have, any offsets, defenses, claims, or
counterclaims against such Persons, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Second Amendment, all of them are hereby expressly WAIVED,
and CMR hereby RELEASES such Persons from any liability therefor.

7.

Limited Waiver.  On the Second Amendment Effective Date, Agent and the Lenders
party hereto waive the Specified Event of Default, which waiver shall not be
applicable to any other circumstance or condition, and shall not be construed as
a waiver of any other or future Default or Event of Default under the Credit
Agreement that would require a waiver by any one or more Lenders. The waiver
contained in this Section 7 is a limited waiver and (i) shall only be relied
upon and used for the specific purpose set forth herein, (ii) shall not
constitute nor be deemed to constitute a waiver, except as otherwise expressly
set forth herein, of any term or condition of the Credit Agreement and the other
Loan Documents, (iii) shall not constitute nor be deemed to constitute a consent
by Agent or any Lender to anything other than the specific purpose set forth
herein and (iv) shall not constitute a custom or course of dealing among the
parties hereto.

 

-6-

 

--------------------------------------------------------------------------------

8.

Loan Document.  This Second Amendment shall constitute a Loan Document for all
purposes.

9.

Binding Effect.  The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of the Agent and each Lender and their respective successors and assigns.

10.

Multiple Counterparts.   This Second Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Second Amendment by telecopy, pdf or other electronic transmission shall be
as effective as delivery of a manually executed counterpart of this Second
Amendment.

11.

Severability.  If any provision of this Second Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Second Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

12.

Headings.  The headings at various places in this Second Amendment are intended
for convenience only and shall not affect the interpretation of this Second
Amendment.

13.

Governing Law.  THIS SECOND AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS SECOND AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[Signature Pages Follow]

 

-7-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by each of the parties hereto as of the date first above written and is intended
to take effect as a sealed instrument.

 

 

BORROWERS:

 

DESTINATION XL GROUP, INC., as a Lead Borrower and a Borrower

By:    /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CMRG APPAREL, LLC, as a Borrower

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

CASUAL MALE RBT, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CAPTURE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE STORE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE RETAIL STORE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE DIRECT, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

THINK BIG PRODUCTS LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 

[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

CMRG HOLDCO, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 

DXLG WHOLESALE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CMRG APPAREL MANAGEMENT, INC., as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CMXL APPAREL, LP, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE (EUROPE), LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE RBT (U.K.) LLC, as an Immaterial Subsidiary

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 




[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

AGENT:

 

bank of america, n.a., as Administrative Agent and as Collateral Agent

 

By:     /s/ Christine Hutchinson

Name:  Christine Hutchinson

Title:    Senior Vice President

 

 

 




[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

LENDERS:

 

bank of america, n.a., as a Revolving Lender, a FILO Lender, L/C Issuer and
Swing Line Lender

By:     /s/ Christine Hutchinson

Name:  Christine Hutchinson

Title:    Senior Vice President

 

 




[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and a FILO Lender

 

By:     /s/ Michael Watson
Name: Michael Watson
Title:   Authorized Signatory

 

[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

Citizens BANK, N.A., as a Revolving Lender

By:     /s/ Madison Burns
Name:   Madison Burns
Title:     Assistant Vice President

 

 

[Signature Page to Waiver and Second Amendment]

 

--------------------------------------------------------------------------------

 

ANNEX A

Exhibit F to Credit Agreement

Form of Borrowing Base Certificate

See attached.




Annex A

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

Revolver Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email to: Kerry Hu

 

 

 

Certificate No.

 

 

 

 

 

 

 

                    [  ]

 

 

 

Certificate Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

Beginning Inventory as of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add: Receiving/ Purchases

 

 

 

 

 

 

 

 

 

 

 

 

Add: Purchase Accrual (ASN)

 

 

 

 

 

 

 

 

 

 

 

 

Add: Reverse ASN Accrual

 

 

 

 

 

 

 

 

 

 

 

 

Add: Freight

 

 

 

 

 

 

 

 

 

 

 

 

Less: Net Sales @ Retail (memo only)

 

 

 

 

 

 

 

 

 

 

 

 

Less: Cost of Goods Sold @ Cost

 

 

 

 

 

 

 

 

 

 

 

 

Total Adds/ (Reductions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

Ending Inventory as of:

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Shrinkage at Cost

 

 

 

 

 

 

 

 

 

 

 

 

Less: RTV Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV (101.91% Dec 16-EOM Sept/102.77% Oct-Dec 15)

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

90.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible LC Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

85.0

%

Total LC Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In-Transit Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Ineligibles (>45 days from shipment)

 

 

 

 

 

 

 

 

-

 

Eligible In-Transit Inventory

 

 

 

 

 

 

 

 

 

 

-

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

80.0

%

Total In-Transit Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables as of:

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

90.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Card Receivables Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Amazon Receivables as of:

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

85.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Amazon Receivables Availability (Capped at $8 million)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Collateral Revolver Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability Reserves:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Landlord Reserve: 2 months: PA, VA and Wash.

 

 

 

 

 

 

 

 

 

 

 

 

Less Gift Certificate Merchandise Credits

 

 

 

 

 

 

50%

 

 

-

 

Customer Deposits (TCM& Rochester)

 

 

 

 

 

 

100%

 

 

-

 

FILO Pushdown Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability Reserves

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Availability (uncapped)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Revolver Availability ($125MM)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVAILABILITY CALCULATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance (revolver)

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

Prior days advance

 

 

 

 

 

 

 

 

ADD:

 

Interest / Fees charged today

 

 

 

 

 

 

 

 

LESS:

 

Prior day's paydown

 

 

 

 

 

 

 

Ending principal balance (revolver)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

Outstanding Letters of Credit

 

 

 

 

 

 

 

Annex A

 

--------------------------------------------------------------------------------

 

Total loan balance and L/Cs prior to request

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Availability prior to today's request

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCE REQUEST

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAY DOWN

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Revolver Availability

 

 

 

 

 

 

 

 

!

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Covenant Compliance Event - Total Availability (after today's request) >= to the
greater of:

 

 

 

Minimum Required Total Revolver Availability

 

 

 

 

 

 

 

(a)

$

7,500,000

 

Covenant Compliance Event in effect

 

 

 

 

 

 

(b)

12.5% of Revolver Loan Cap (without giving effect to FILO Pushdown Reserve)

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Destination XL Group, Inc. (the “Lead Borrower”),
represents and warrants that (a) the information set forth above and the
supporting documentation delivered in connection herewith have been prepared in
accordance with the requirements of that certain Seventh Amended and Restated
Credit Agreement dated as of May 24, 2018 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the "Credit Agreement") by,
among others, (i) the Lead Borrower, (ii) the Borrowers party thereto from time
to time, (iii) the Guarantors party thereto from time to time, (iv) the Lenders
party thereto from time to time, and (v) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”); (b)
no Default or Event of Default (as such terms are defined in the Credit
Agreement) has occurred and is continuing; and (c) all or a portion of the
advance requested hereby will be set aside by the Borrowers to cover 100% of the
Borrowers' obligation for sales tax on account of sales since the most recent
borrowing under the Credit Agreement.

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc., as Lead Borrower

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

 




Annex A

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc.

 

 

 

 

 

 

 

FILO Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email to: Kerry Hu

 

Certificate No.

 

 

 

 

 

      [ ]

 

Certificate Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

Advance Rate (10% through 5/24/2020, 7.5% through 5/24/2021, 5% thereafter)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILO Inventory Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

Eligible In-Transit Inventory

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

Advance Rate (10% through 5/24/2020, 7.5% through 5/24/2021, 5% thereafter)

 

 

 

10.0

%

 

 

 

 

 

 

 

 

 

 

FILO In-Transit Inventory Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (10% through 5/24/2020, 7.5% through 5/24/2021, 5% thereafter)

 

 

 

10.0

%

 

 

 

 

 

 

 

 

 

 

FILO Credit Card Receivables Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

Net Orderly Liquidation Value of Eligible Trade Names

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (50% through 5/24/2020, 45% through 5/24/2021, 40% through
5/24/2022, 35% thereafter)

 

 

 

50.0

%

 

 

 

 

 

 

 

 

 

 

FILO Trade Name Availability (capped at $4MM)

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

LESS:

Availability Reserves relating to Eligible Trade Names

 

 

-

 

 

 

 

 

 

 

 

 

 

 

Total FILO Collateral Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

FILO Loan Principal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FILO Pushdown Reserve

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

Annex A

 

--------------------------------------------------------------------------------

 

ANNEX B

 

Exhibit G to Information Certificate

 

See attached.




Annex B

 

--------------------------------------------------------------------------------

 

Intellectual Property

Set forth below is a list of all copyrights, patents, trademarks and other
intellectual property (including applications for any of the foregoing) owned or
licensed by any Company:

Copyrights

Owner

Owned/Licensed

Registration Date

Status

Application/Registration No.

No Iron Hang Tag (Drawing)

CMRG Apparel, LLC

Owned

03/21/06

Active

VAu000683921

 

 

 

 

 

 

 

Patents

Owner

Owned/Licensed

Patent Date *

Status

Application/Registration No.

Extendable Collar

CMRG Apparel, LLC

Owned

01/17/06

Active

US6986165B2

* Patent expires 01/17/26, plus 151 days due to U.S. Patent Office delays

 

 

 

 

 

 

UNITED STATES TRADEMARK REGISTRATIONS

NOTE: All registered and pending trademarks / service marks are owned by
Destination XL Group, Inc.

Trademarks/Service Marks

Registration No.

Registration Date

 

 

 

B&T FACTORY STORE & design (SM)

2443351

04/01/01

B&T BIG & TALL FACTORY STORE & design (SM)

2415558

12/26/00

BIG & TALL CASUAL MALE & design (SM)

2080852

07/22/97

BIG ON BEING BETTER

4389472

08/20/13

CANYON RIDGE

2159159

05/19/98

CASTAGNE (Italian-to-English translation “Chestnuts”)

3354065

12/11/07

CASUAL MALE

2838614

05/04/04

CASUAL MALE (SM)

2198042

10/20/98

CASUAL MALE BIG & TALL (SM)

2036883

02/11/97

CASUAL MALE BIG & TALL & design (SM)

2080851

07/22/97

CASUAL MALE XL (SM)

3180088

12/05/06

CASUAL MALE XL & design (SM)

T06000000743 (Florida)

07/16/06

COMFORT ZONE

3525088

10/28/08

CONTINUOUS COMFORT

3951882

04/26/11

Annex B

 

--------------------------------------------------------------------------------

 

DESTINATIONXL (SM)

3933434

03/22/11

DESTINATION XL (SM)

4377756

07/30/13

DURABELT

4075039

12/20/12

DXL (SM)

3862017

10/12/10

DXL (stylized) (color feature of mark) (SM)

4327582

04/30/13

DXL DESTINATIONXL (stylized) (SM)

(large DXL on top of smaller DESTINATIONXL)

4030810

09/27/11

DXL DESTINATION XL & design (SM)

(large DXL in front of smaller DESTINATION XL)

4381307

08/06/13

DXL MENS APPAREL (stylized)(color)( (SM)

5129184

01/24/17

DXL MENS STUDIO (stylized) (color) (SM)

5457967

05/01/18

GLACIER TEC

2810224

02/03/04

GRADE A JEANS

2490404

09/18/01

GRANDE CENTRAL BIG & TALL CLOTHING CO.

2635630

10/15/02

HARBOR BAY

2531456

01/22/02

HB SPORT HARBOR BAY

2471393

07/24/01

HB SPORT HARBOR BAY & design

2566969

05/07/02

HIGH & MIGHTY

1171694

09/29/81

HOWEVER YOU XL, XL IN STYLE (SM)

5459176

05/01/18

ISLAND PASSPORT

3559858

01/13/09

LIVINGXL (SM)

METROFUSION

3391690

3614535

03/04/08

05/05/09

NATURAL EXCHANGE BY ALEXANDER LLOYD

2018824

11/26/96

NECK-RELAXER

2938844

04/05/05

OAK HILL

3355267

12/18/07

OAKHILL ESTABLISHED 1972 & Tree Design

3351230

12/11/07

REPP

3622362

05/19/09

 

 

 

ROCHESTER

3262383

07/10/07

ROCHESTER BIG & TALL (SM)

3218730

03/13/07

ROCHESTER CLOTHING

4182387

07/31/12

SHOESXL

3482602 (Supplemental)

08/05/08

SOCIETY OF ONE

5124164

01/17/17

STAIN-FIGHTER

2997388

09/20/05

THINK BIG

2643269

10/29/02

THINK BIG (SM)

2324049

02/29/00

TIME TO XL (SM)

5459177

05/01/18

TRAVELER TECHNOLOGY

3265921

07/17/07

TRUE NATION

3946344

04/12/11

WAIST-RELAXER

2650656

11/12/02

YOU’RE LOOKING GOOD

4705259

03/17/15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES TRADEMARK APPLICATIONS (PENDING)

 

Trademarks/Service Marks

Serial No.

Application Date

 

 

 

Annex B

 

--------------------------------------------------------------------------------

 

#IAMXL (SM)

87/629783

10/02/17

#IAMDXL (SM)

87/629797

10/02/17

DOG SILHOUETTE (MISC. DESIGN)

88/095865

08/28/18

NICE THREADS (SM)

87/070461

06/14/16

SHARP DOG

88/095784

08/28/18

THREADBULL

88/095057

08/28/18

XLSTYLE (SM)

87/671288

11/03/17

 

 

 

 

 

 

 

 

 

CANADA TRADEMARK REGISTRATIONS

Trademarks/Service Marks

Registration No.

Registration Date

 

 

 

BIG ON BEING BETTER (SM)

TMA988865

01/18/18

CASUAL MALE

TMA846671

03/20/13

CASUAL MALE XL

TMA715826

06/03/08

COMFORT ZONE

COMFORT ZONE *

TMA765390

TMA499960

04/30/10

09/02/98

 

 

 

CONTINUOUS COMFORT

TMA791599

02/25/11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DURABELT

TMA830692

08/27/12

DESTINATIONXL (SM)

TMA1019349

04/12/19

DXL (Stylized) (SM)

TMA976747

07/26/17

DXL (SM)

TMA1019341

04/12/19

DXL DESTINATIONXL & design (SM)

TMA1022086

05/21/19

DXL MENS APPAREL

TMA1006617

10/12/18

DXL MENS APPAREL (stylized-color)(SM)

TMA1006610

10/12/18

FLEX-ZONE

TMA689720

06/13/07

GLACIER TEC (clothing)

TMA677140

11/16/06

GLACIER TEC (footwear, caps and gloves)

TMA653857

11/29/05

HARBOR BAY

TMA642520

06/20/05

NECK-RELAXER

ROCHESTER

TMA654960

TMA857204

12/13/05

08/07/13

 

 

 

SHOESXL

TMA726233

10/16/08

STAIN-FIGHTER

TMA670418

08/16/08

THINKBIG (SM)

TMA677300

11/17/06

THINKBIGDIRECT.COM

TMA642522

06/20/05

TRAVELER TECHNOLOGY

TMA713504

05/05/08

WAIST-RELAXER

TMA642042

06/15/05

 

 

 

 

* Acquired from Quality Brokerage Ltd. pursuant to Agreement, dated 04/09/07

 

 

 

 

 

 

CANADA TRADEMARK APPLICATIONS (PENDING)

Annex B

 

--------------------------------------------------------------------------------

 

 

Trademarks/Service Marks

Serial No.

Application Date

 

 

 

 

 

 

 

 

 

NICE THREADS

1809380

11/14/16

TRUE NATION

 

1513104

01/28/11

 

 

 

 

EUROPEAN (COMMUNITY) TRADEMARK REGISTRATIONS

 

Trademarks/Service Marks

Registration No.

Registration Date

 

 

 

BOLDXL

007518517

01/13/09

BT DIRECT

006183479

08/09/07

CASUAL MALE

004325742

05/17/06

COMFORT ZONE

004325783

04/21/08

CONTINUOUS COMFORT

009097321

06/03/11

DESTINATION XL

009097081

01/03/11

 

 

 

 

 

 

 

 

 

DXL DESTINATION XL

DURABELT

00948452

009716754

04/27/13

07/12/11

DXL

009097247

08/18/12

DXL MENS APPAREL (Stylized)(color)( (SM)

015953821

07/19/17

HARBOR BAY

004325833

04/18/06

LIVINGXL

006183578

09/21/09

OAK HILL

006269112

09/10/07

OAK HILL ESTABLISHED 1972 & Design

006269138

09/10/07

SHOESXL

005917398

05/19/09

TRUE NATION

009699042

08/17/11

TWENTY EIGHT DEGREES

009619818

06/03/11

 

 

 

 

 

 

CHINA TRADEMARK REGISTRATIONS

 

Trademarks/Service Marks

Registration No.

Registration Date

 

 

 

ROCHESTER BIG & TALL

5475384

01/28/11

 

 

 

 

 

 

KUWAIT TRADEMARK REGISTRATIONS

 

Trademarks/Service Marks

Registration No.

Registration Date

 

 

 

DXL

150059

11/01/17

DXL (SM)

154267

04/05/18

DXL DESTINATIONXL (SM)

130108

05/15/12

DXL MENS APPAREL (SM)

153936

07/02/18

Annex B

 

--------------------------------------------------------------------------------

 

HARBOR BAY

130106

05/15/12

ROCHESTER

130107

05/15/12

 

 

 

 

 

 

SAUDI ARABIA TRADEMARK REGISTRATIONS

 

Trademarks/Service Marks

Registration No.

Registration Date

 

 

 

DXL

1437011180

02/25/16

DXL (SM)

1437011182

02/25/16

 

 

 

 

 

 

SAUDI ARABIA TRADEMARK APPLICATIONS (PENDING)

 

Trademarks/Service Marks

Serial No.

Application Date

 

 

 

DESTINATION XL

1437008287

01/22/16

DESTINATION XL (SM)

1437008288

01/22/16

 

 

 

 

 

 

 

 

Annex B

 